

115 HR 6230 IH: PSLF Administrative Improvements Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6230IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Public Service Loan Forgiveness Program under the Higher Education Act of 1965 to require an on-line portal, and for other purposes.1.Short titleThis Act may be cited as the PSLF Administrative Improvements Act.2.Additional public service loan forgiveness program requirements for the Secretary of EducationSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended by adding at the end the following: (5)Database of public service jobs and ECF(A)In generalNot later than 18 months after the date of enactment of the PSLF Administrative Improvements Act, the Secretary shall—(i)establish and maintain a publicly accessible database of public service employers, which shall include information required for the process for completion of the employment certifications forms required under this subsection; and(ii)ensure that such employment certification forms are available in languages other than English.(B)Employer definedFor purposes of this subsection, the term public service employer has the meaning given the term public service organization in section 685.219(b) of title 34, Code of Federal Regulations (or successor regulations). (6)Notice of PSLF requirements(A)EmployersWith respect to each employer whose contact information is maintained in the database described in paragraph (5), the Secretary shall, on an annual basis and in a manner that is consistent with Federal laws on data privacy—(i)provide each such employer with standardized information on the program under this subsection, including eligibility requirements; and(ii)encourage the employer to provide such information to new employees.(B)Institutions of higher educationWith respect to each institution of higher education participating in any program under this title, the Secretary shall, on an annual basis, provide each such institution with standardized information on the program under this subsection, including eligibility requirements.(C)BorrowersWith respect to each borrower who was denied loan cancellation under this subsection, the Secretary shall—(i)without any further action by the borrower and subject to the limitation on total loan volume specified under section 315 of title III of division H of the Consolidation Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 752 et seq.) and the availability of appropriations for such section 315, determine whether the borrower qualifies for the loan cancellation program under such section 315, and if so, cancel the borrower’s loans in accordance with such program; and (ii)in a case in which a borrower’s loans were not cancelled under clause (i), notify the borrower of other options (such as loan consolidation) to qualify for loan cancellation under this subsection, and how to successfully pursue such options.(7)Data matching agreements(A)In generalThe Secretary shall enter into data matching agreements with relevant Federal agencies who possess records about the status of borrowers of loans made under this part as employees of public service employers for the purpose of eliminating, to the extent practicable, the need for a borrower or an employer to submit a certification of employment to the Secretary.(B)Specific Federal agenciesNotwithstanding any Federal law, the Secretary of Labor, the Commissioner of Internal Revenue, and the Commissioner of Social Security shall disclose any relevant records to the Secretary for the purposes of meeting the Secretary’s obligations to reduce barriers to certification of employment as described in subparagraph (A).(C)Notice to borrowersIf the Secretary receives employer or employment information regarding a borrower from a Federal agency pursuant to this paragraph, the Secretary shall timely notify the borrower that—(i)the Secretary received the information; and(ii)the borrower, for the duration of the borrower's employment by the employer—(I)is not required to submit a certification of employment for the employer under paragraph (8); or(II)if the information is not complete, only needs to submit a reduced set of information to the Secretary for the certification of employment.(8)On-line portal(A)BorrowersNot later than 18 months after the date of enactment of the PSLF Administrative Improvements Act, the Secretary shall ensure that borrowers have access to an on-line portal that provides each borrower who signs on to such portal with the following: (i)Instructions on how to access the database under paragraph (5) so that the borrower can determine whether the borrower is employed in a public service job. (ii)An identification of the loans of the borrower that are eligible Federal Direct Loans.(iii)With respect to each such eligible Federal Direct Loan, the number of monthly payments on such loan that qualify as a monthly payment under paragraph (1)(A), and the estimated number of monthly payments under paragraph (1)(A) remaining on such loan before the borrower may be eligible for loan cancellation under this subsection. (iv)With respect to each loan of the borrower that is not eligible for loan cancellation under this subsection, an explanation of why the loan is not so eligible and instructions on how what, if anything, the borrower may do to make the loan so eligible. (v)Instructions for the submission of any forms associated with such loan cancellation, and an ability for the borrower to use the portal to electronically sign and submit such forms. (B)EmployersThe Secretary shall ensure that an employer of a borrower has the ability to electronically sign and submit any forms associated with loan cancellation under this subsection. (C)InformationThe Secretary shall ensure that any information provided through the on-line portal described in this paragraph—(i)is up-to-date information; and(ii)that such information is also provided in a written-format through email or regular mail, if so requested by the borrower or employer.(9)Standard proceduresNot later than 180 days after the date of enactment of the PSLF Administrative Improvements Act, the Secretary shall develop and make publicly available the procedures the Secretary (including the contractors and servicers involved) uses to determine whether a borrower meets the requirements for loan cancellation under this subsection.(10)Annual reportThe Secretary shall submit to the authorizing committees, an annual report with respect to the preceding fiscal year, on—(A)the number of borrowers who received loan cancellation under this subsection, and the number of such borrowers whose application for such loan cancellation had been previously rejected;(B)the number of borrowers whose application for loan cancellation under this subsection was rejected, and a description of why each such application was so rejected, disaggregated by category of public service job listed in question 13 of the employment certification form required under this subsection (as in effect on the date of enactment of the PSLF Administrative Improvements Act); (C)the number of borrowers whose application for loan cancellation under this subsection had been rejected and who contacted the Secretary to determine how to qualify for such loan cancellation or for the loan cancellation program under section 315 of title III of division H of the Consolidation Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 752 et seq.); and(D)the reasons why a payment made on a loan did not qualify as one of the 120 monthly payments under paragraph (1)(A).. 3.Clarification of TEPSLFA borrower may qualify for loan cancellation under section 315 of title III of division H of the Consolidation Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 752 et seq.), regardless of whether the borrower has been rejected for loan cancellation under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)).